                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


Cecelia Green, as Personal Representative of ) C/A No. 4:19-cv-00419-DCC
the Estate of Jennie L. Green,               )
                                             )
                   Plaintiff,                )
                                             )      ORDER FOR APPROVAL OF
vs.                                          ) SETTLEMENT AND DISBURSEMENT
                                             )                OF FUNDS
USA,                                         )
                                             )
                       Defendant.            )



       This matter is before the Court by Petitioner/Plaintiff Cecelia Green, as the duly

appointed Personal Representatives of the Estate of Jennie L. Green, requesting that this Court

approve the settlement and disbursement of settlement proceeds in this case.

       Upon review of the Petition, this Court finds that there exists between Plaintiff and

Defendant a contest and controversy concerning the medical negligence claims alleged by

Plaintiff, which are more fully set out in the Complaint and which Defendants deny liability of

any nature or kind.

       With regard to the above-referenced civil action, Lauren Knight Slocum, Esq. and Gary

I. Finklea, Esq. represent the Plaintiff Estate and Lee E. Berlinsky, Esq. represents the

Defendant.

       This Court has been informed that a settlement agreement has been reached with the

Defendant regarding the pending claims asserted on behalf of Plaintiff Estate.

       This Court finds that the Petitioner/Plaintiff has negotiated with the Defendant for the

purpose of settling these disputed claims and after careful consideration of all issues has agreed

                                                1
to the settlement as follows: Thirty Thousand $30,000.00 ($30,000.00) Dollars is to be paid by

the above-named Defendant to the Petitioner/Plaintiff. In exchange, the Petitioner/Plaintiff will

execute a consent order dismissing the Defendant with prejudice while also executing a release

dismissing all claims arising out of the incident involving Ms. Green’s treatment at CareSouth

Carolina, Inc. and Dr. Emanuiel Cooper on December 2, 2016 that she alleged resulted in the

amputation of her right arm on December 5, 2016.

       This Court finds that the Petitioner/Plaintiff has retained legal counsel on behalf of the

Estate of are Elliott & Phelan, LLC and the Finklea Law Firm. In this regard, the

Petitioner/Plaintiff has entered into a written attorney’s fee agreement agreeing to a contingency

fee (25%) plus the payment of all costs expended to prosecute this case. The total costs incurred

to date are $3,394.75. To date, the Court understands that there is a Medicare lien of $4,129.86

and a Medicaid lien amount totaling $284.47. The Court finds that the Petitioner/Plaintiff will

satisfy any and all valid lien amounts filed against the Estate, to include those reported by

Medicare and Medicaid, out of the settlement proceeds.

       This Court finds that the attorney fees, costs, and Personal Representative fee are

reasonable. The Court further finds that any Personal Representative fee must be approved by

the Probate Court before disbursement. Additionally, this Court finds that any net settlement

proceeds will ultimately be distributed to the heirs of Ms. Green’s estate upon approval from the

Probate Court.

       This Court finds that the Estate of Jennie L. Green is currently pending in the Probate

Court for Darlington County under case number 2019-ES-16-264. Based upon information

presented to the Court if appears the Petitioner/Plaintiff was duly appointed by the Probate



                                                2
Court as Personal Representative of the Estate of Jennie L. Green on August 22, 2019.

Additionally, the Court finds that Ms. Green had no will prior to her death and was not married.

       Based upon information provided by the Petitioner/Plaintiff, the natural heirs to the

Estate of Jennie L. Green are her three adult children: Quashone Melvin, Latoya Melvin, and

Cecelia Green. This Court finds that after disbursement of attorney fees and costs, the heirs’ net

settlement funds can be disbursed pending approval of the Darlington County Probate Court.

Additionally, any fee paid to the Personal Representative must be approved by the Probate

Court before it can be disbursed.

       Lastly, if any valid liens exist the Petitioner/Plaintiff will be responsible for satisfying

these valid liens from the proceeds of the settlement. At this time, the Petitioner/Plaintiff is

informed and believes there are no liens filed against the Estate of Jennie L. Green other than

the Medicare and Medicaid liens referenced above.

       Now it is hereby Ordered, Adjudged, and Decreed that this settlement is fair and

reasonable under the circumstances presented to this Court. Further, the settlement is approved

as set forth in the Petition, Order, and Release to be executed by the Petitioner/Plaintiff.

Further, this Court finds that the attorney fees and litigation costs are reasonable and can be

disbursed upon receipt of the settlement proceeds.

       AND IT IS SO ORDERED.

                                                     s/Donald C. Coggins, Jr
                                                     The Honorable Donald C. Coggins, Jr.



Spartanburg, SC
December 3, 2019



                                                3
